Opinion filed August 6, 2009 











 








 




Opinion filed August 6,
2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                  ___________
 
                                                          No. 11-09-00058-CR
                                 __________
 
                                MICHAEL LEE CANTERO, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 266th District Court
                                               Erath
County, Texas
                                     Trial
Court Cause No. CR12941
 

 
                                             M E
M O R A N D U M    O P I N I O N
Michael Lee Cantero has filed in this court a motion
to dismiss his appeal.  The motion is signed by both appellant and his
counsel.  The motion is granted, and the appeal is dismissed.
 
PER CURIAM
 
August 6, 2009
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.